DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7 and 14 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch et al. (5,704,261 “Strauch").

    PNG
    media_image1.png
    220
    367
    media_image1.png
    Greyscale
Strauch discloses all of the limitations of claim 1, i.e., a tool bit comprising a hexagonal drive portion 3; a working end 12 including a core material 15, W and a cladding layer H surrounding the core material Fig. 4, the cladding layer H having a first hardness 04:34; and a shank 14 interconnecting the drive portion and the working end Fig. 4, the shank having a second hardness Fig. 4, W 04:33, wherein the first hardness H is higher than the second hardness W 04:33-34.
Regarding claims 2, 3, 6, 7 and 14, Strauch meets the limitations, i.e., hardened of cladding H is higher than the core and shank 14 and the core material 15 made of the same hardness 04:33-34.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5 and 8-17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Strauch in view of Huang (2010/0288086).
Strauch meets all of the limitations of claims 4 and 5, as described above, except for disclosing for the shank to have a curved outer surface in a plane including a central axis (claim 4) and for the drive portion to include a groove.

    PNG
    media_image2.png
    232
    291
    media_image2.png
    Greyscale
 Huang teaches a screwdriver head having a shank neck at 11 with a curved outer surface in a plane including the longitudinal central axis and a plurality of grooves not numbered formed in the hex drive for engagement with a driver. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Strauch with the curvature and the grooves as taught by Huang to lighten the tool and to adapt it for releasably coupling to a driver.
Regarding claim 7, PA (prior art, Erickson modified by Morgan) meets the limitations, e.g., Fig. 1 (Morgan).
Regarding claim 8-17, PA meets the limitations, e.g., Fig. 1 Huang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-17 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,022,845 in view of prior art cited above.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims noted above recite for a tool bit having a working end with a hardness higher than the shank meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited applied above (i.e., cladding per Strauch), since combining prior art elements according to known methods yields predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Strauch does not disclose a cladding layer surrounding the core material, since per instant application, cladding is formed by, for example, forging, welding, etc. This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (forging, welding, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Paragraph [0024] of the instant application describes that “The cladding 42 may be added to tip 18b using any of a number of different processes (e.g., forging, welding, etc.)”, which discloses a method of adding the cladding, and it is not the definition of cladding. Cladding as described per original disclosure of the instant application, e.g., ABSTRACT, is a layer applied to the tip that has a first hardness. Note that in an article claim the method of forming the 
Similarly the arguments regarding the lack of clarity of obviousness double patenting rejection are not persuasive, since claim 1 of the parent application, now USP 10,022,845, recites for a tool bit, which comprises in addition to other limitations (e.g., hollow core…) also comprises a working end having a first hardness greater than a hardness of the material of the shank. Cited prior art, i.e., Strauch, teaches a cladding layer over the tip or working end with a hardness greater than that of the shank. The difference between the granted USP claim 1 and the instant application is rendered obvious by Strauch, accordingly said rejection is maintained. 


    PNG
    media_image3.png
    153
    383
    media_image3.png
    Greyscale
 Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Gillet et al. is cited to show that a cladding material 8 is formed by sintering and then molding 05:35-40 instead of brazing, welding…04:15-21. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 6, 2020							Primary Examiner, Art Unit 3723